Exhibit 10.1

RELEASE & SEPARATION AGREEMENT

 

1. PARTIES

The parties to this Separation Agreement (hereinafter “Agreement”) are Cindy J.
McPike (“Employee”) and StanCorp Financial Group, an Oregon corporation, as
hereinafter defined.

 

2. SCOPE OF AGREEMENT

For purposes of this Agreement the “Company” or “Employer” means StanCorp
Financial Group, Inc., an Oregon corporation. The provisions of this Agreement
shall be deemed to inure to the benefit of StanCorp Financial Group, Inc.,
Standard Insurance Company, their predecessors, successors, parents,
subsidiaries, affiliates, and all officers, directors, employees, insurers,
owners, agents, assigns and attorneys of each of those entities in their
individual and representative capacities, all of whom shall be deemed
“Releasees”.

 

3. BACKGROUND & PURPOSE

Employee and Company have mutually agreed that her employment with the Company
will terminate effective June 18, 2007.

Employee will, and hereby does resign effective June 18, 2007, all positions
held by Employee within the Company.

The purpose of this Agreement is to provide for certain severance benefits to
Employee and in connection therewith settle any and all claims and rights that
Employee has or may claim to have against Releasees arising from or relating to
Employee’s employment with Company or the Company’s stock or benefit plans.

 

4. CONSIDERATION & EMPLOYEE OBLIGATIONS

Contingent Obligations and Rights. The following shall be effective after
receipt by the Company of this Agreement fully executed by Employee:

Severance Pay

As consideration for this agreement, Company shall pay Employee severance pay in
the total amount of three million dollars ($3,000,000), payable in two equal
installments of one million five hundred thousand dollars ($1,500,000) within 5
business days after July 1, 2007 and January 1, 2008.

 

1



--------------------------------------------------------------------------------

5. RELEASE FROM EMPLOYEE

A. Employee waives, acquits and forever discharges and releases Releasees as
defined in this Agreement from any and all claims, demands, actions, or causes
of action, whether known or unknown, arising from or related in any way to any
employment or termination of employment or officer or manager positions, or past
or future failure or refusal to employ Employee, or any other past or future
claim (except as reserved by this Agreement or where expressly prohibited by
law) arising from or related to in any way to Employee’s employment,
compensation, benefits, stock or stock option grants, incentive compensation,
bonuses, reemployment, or application for employment, with the exception of any
claim Employee may have against Releasees for enforcement of this Agreement.
This release is intended as a general release and includes any and all claims,
direct or indirect, which might otherwise be made under any applicable local,
state or federal law, including but not limited to, any claim arising under the
Oregon or Federal statutes, contracts or common law, including wages, hours or
discrimination, Title VII of the Civil Rights Act of 1964, the Civil Rights Act
of 1991, the Americans With Disabilities Act, the Family and Medical Leave Act
of 1993, the Equal Pay Act of 1963, Executive Order 11246, the Rehabilitation
Act of 1973, the Vietnam Era Veterans Readjustment Assistance Act, the Fair
Labor Standards Act, all as amended, and any regulations under such authorities.
As to claims that could be filed with the Equal Employment Opportunity
Commission (“EEOC”), Employee acknowledges that if any charges are filed, the
Employee waives any claim for damages or for equitable relief. Nothing herein
shall be construed to impair employee’s vested interest, if any, in any pension,
profit sharing, 401(k) or other similar retirement plan.

B. Release Valid Regardless of Future Discovery of New or Different Facts.
Employee acknowledges that they are aware that they or their attorney may
discover facts different from or in addition to the facts they now know or
believe to be true with respect to the Litigation, with respect to any other
claim that is in any way related to Employee’s employment by the Company, the
termination of that employment, or claims against the Company, or with respect
to the subject matter of this Release, but that it is their intention to and
they hereby do fully, finally, absolutely and forever settle any and all claims,
disputes and differences that now exist, may exist or have existed between the
Employee and the Company. This Release shall operate as a full and complete
release notwithstanding the discovery of any different or additional facts.

C. Waiver of Rights to Reinstatement. Employee does hereby waive any and all
rights to reinstatement, rights to reemployment, rights to be hired, and rights
to be rehired with the Company as may otherwise exist at any time on, before, or
after the date Employee signs this Release.

D. ADEA Release. As to the full release of all claims under the Age
Discrimination in Employment Act of 1967 (“ADEA”) Employee acknowledges that:

 

  (1) This Release is written in language Employee understands;

 

2



--------------------------------------------------------------------------------

  (2) Employee has been advised in writing to consult with an attorney before
signing the Release;

 

  (3) This Release specifically releases claims under the ADEA;

 

  (4) This Release does not release claims under the ADEA which arise after the
date of this Release;

 

  (5) The consideration given by Releasees in exchange for the release of ADEA
claims is in addition to that to which Employee already is entitled;

 

  (6) Employee has been given a period of at least 21 days within which to
consider the agreement; and,

 

  (7) Employee has a period of 7 days following the execution of this Release to
revoke this Release, and this Release is not effective or enforceable until 8
days following the execution of this Release.

E. If otherwise eligible, Employee may elect to continue group health coverage
in accordance with the Consolidated Omnibus Reconciliation Act (“COBRA”). The
Company’s payment of severance to Employee, with which Employee may elect to pay
COBRA premiums, will in no way extend any continuation period Employee is
otherwise entitled to under COBRA.

 

6. NO DISPARAGEMENT

The parties shall not disparage or cause another to disparage, each other, and
the Employee shall not disparage or cause another to disparage the employees,
directors, business, operations, finances or products of the Company verbally or
in writing.

 

7. CONFIDENTIALITY

 

  A. Proprietary, Trade Secret, and Confidential Information

Employee acknowledges the continuing duty under statutes and common law relating
to confidential information, trade secrets and all confidentiality provisions
governing Employee and agrees not to use confidential, proprietary or trade
secret information of Releasees, and covenants not to breach that duty. Should
Employee be requested in any judicial, administrative, or other proceeding to
disclose such confidential, proprietary or trade secret information, Employee
shall promptly notify the Company of such request by the most expeditious means
in order to enable the Company to take any reasonable and appropriate action to
limit such disclosure.

 

3



--------------------------------------------------------------------------------

  B. Settlement

Employee shall keep confidential these settlement terms and conditions, and also
the existence of this Agreement, and shall not disclose directly or indirectly
such information to any person, entity or employee of Company; however Employee
may disclose such terms to the extent necessary to obtain confidential external
legal or financial planning advice, and to the extent public disclosure of this
agreement is required under state or federal law.

 

8. ADVICE OF COUNSEL

Employee acknowledges that Employee has been encouraged by Company to seek
advice of counsel with respect to this Agreement.

 

9. ENTIRE AGREEMENT

This Agreement contains the entire agreement and understanding between the
parties, and this Agreement supersedes and replaces all other prior negotiations
and proposed agreements, written or oral relating to the subject matter hereof.
Employee and Releasees acknowledge that no other party, nor agent nor attorney
of any other party, has made any promise, representation, or warranty, express
or implied, not contained in this Agreement concerning the subject matter of
this Agreement to induce this Agreement, and Employee and Releasees acknowledge
that they have not executed this Agreement in reliance upon any such promise,
representation, or warranty not contained in this Agreement.

 

10. SEVERABILITY

Every provision of this Agreement is intended to be severable. In the event any
term or provision of this Agreement is declared to be illegal or invalid for any
reason whatsoever by a court of competent jurisdiction or by final and
unappealed order of an administrative agency of competent jurisdiction, such
illegality or invalidity should not affect the balance of the terms and
provisions of this Agreement, excepting consideration if the Release is
invalidated, which terms and provisions shall remain binding and enforceable.

 

11. BREACH

Employee acknowledges, that in the event that Releasees establish by clear and
convincing evidence that Employee has breached any material term of this
Agreement, including, but not limited to, the obligations regarding
nondisparagement and confidentiality, either during or after receiving the
severance pay or other benefits under this Agreement, Employee will immediately
forfeit all remaining severance pay or benefits and will be obligated to repay
the full value of any benefits or pay already received pursuant to this
Agreement.

 

4



--------------------------------------------------------------------------------

12. PARTIES MAY ENFORCE AGREEMENT

Nothing in this Agreement shall operate to release or discharge any parties to
this Agreement or their successors, assigns, legatees, heirs, or personal
representatives from any rights, claims, or causes of action arising out of,
relating to, or connected with a breach of any obligation of any party contained
in this Agreement.

 

13. APPLICABLE LAW

This Release shall be construed in accordance with and governed by the laws of
the State of Oregon. Any litigation arising in connection with the execution
and/or operation of this Release shall be brought in Multnomah County, Oregon.

 

14. COSTS AND ATTORNEY FEES

The parties each agree to bear their own costs and attorneys’ fees which have
been or may be incurred in connection with any matters released herein or in
connection with the negotiation and consummation of this Agreement.

 

15. ARBITRATION

Employee and the Company agree that should any dispute arise out of this
Agreement, the issue shall be submitted to arbitration before one arbitrator
pursuant to the then current rules of the American Arbitration Association.
Nevertheless, in the event either party wishes to obtain equitable relief, it
may bring a claim for such relief in arbitration or in an action in an
applicable court in Oregon. In any event, each party shall pay its own costs and
attorneys’ fees.

 

 

 

DATED

 

 

June 19, 2007

    EMPLOYEE           /s/ Cindy J. McPike           Print Name   Cindy J.
McPike   DATED   June 19, 2007     COMPANY           /s/ Eric E. Parsons        
  Print Name   Eric E. Parsons           Print Title   Chairman, President and
Chief Executive Officer

 

5